Citation Nr: 1509690	
Decision Date: 03/09/15    Archive Date: 03/17/15

DOCKET NO.  12-24 221A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with alcohol abuse.

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Nancy Lavranchuk, Agent


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel



INTRODUCTION

The Veteran had active service from January 1968 to November 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  A September 2012 rating decision increased the Veteran's rating for the service-connected PTSD with alcohol abuse from 30 percent to 50 percent effective December 7, 2010, the date the Veteran's claim was received.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims ("Court") held that a claim for a TDIU, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  The Veteran's representative reported that the Veteran cannot work due to his service-connected PTSD with alcohol abuse.  See letter from the Veteran's representative received in October 2012.  Thus, a claim for a TDIU has been raised by the record.  The Board recognizes that the RO has also developed the representative's October 2012 statements as a freestanding claim for a TDIU, but has not yet adjudicated the issue.  However, pursuant to the Court's holding in Rice, the issue of entitlement to a TDIU is considered to be part of the claim for an increased rating for the service-connected PTSD with alcohol abuse.  Therefore, the issue of entitlement to a TDIU is before the Board on appeal and properly listed as an issue before the Board.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.



FINDING OF FACT

The Veteran's PTSD with alcohol abuse is manifested by symptoms productive of functional impairment comparable to occupational and social impairment with reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 50 percent for PTSD with alcohol abuse are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.4, 4.7, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).


A VA letter issued in December 2010 satisfies the duty to notify provisions with respect to the Veteran's claim for a rating in excess of 50 percent for the service-connected PTSD with alcohol abuse as it notified him of the regulations pertinent to the establishment of a disability rating, including an increased rating, and an effective date.

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, VA treatment records, and Social Security Administration (SSA) records have been obtained and associated with the record.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  In connection with his claim for a higher rating for the service-connected PTSD with alcohol abuse, the Veteran was provided VA examinations in February 2011, May 2013, and April 2014; and an addendum VA opinion was obtained in June 2013.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examiners reviewed the claims file, performed mental status examinations of the Veteran, considered the Veteran's reported symptomatology, and provided the medical information necessary to address the rating criteria in this case.  See generally Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, the Board finds the VA examinations and VA opinion to be adequate.  In addition, the Board notes that there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected PTSD with alcohol abuse since he was last examined.  See 38 C.F.R. § 3.327(a).

There is no indication in the record that any additional evidence, relevant to the claim adjudicated in this decision, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Legal Criteria

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2014).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2014); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

The Veteran's PTSD with alcohol abuse is rated by applying the criteria in 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).  The VA General Rating Formula for Mental Disorders reads in pertinent part: 

30 percent - Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

50 percent - Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

70 percent - Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

100 percent rating - Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, consideration is given to all symptoms of the Veteran's PTSD with alcohol abuse that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  38 C.F.R. § 4.125 (2014).

Global Assessment of Functioning (GAF)

GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV).  According to the pertinent sections of DSM-IV, a GAF score of 61 to 70 indicates some mild symptoms or some difficulty in social, occupational, or school functioning, but generally good functioning, with some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 indicates the examinee has serious symptoms or a serious impairment in social, occupational, or school functioning.

Analysis - PTSD with alcohol abuse

The Board has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  The Federal Circuit has held that the Board must review the entire record, but need not discuss each piece of evidence.  Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

In consideration of all the evidence of record, the Board finds that the Veteran's PTSD with alcohol abuse does not warrant a disability rating in excess of 50 percent at any time during the appeal period.

On VA examination in February 2011, the Veteran reported that he has good days and bad days, and that approximately 50 percent of his days are bad days.  The Veteran reported that on bad days he feels anxious and sad, has difficulty avoiding thoughts and memories of Vietnam, and finds it difficult to be around others.  On bad days he also isolates himself and drinks alcohol more heavily.  The Veteran further reported that he experiences persistent sleep difficulties, and has 3 to 4 hours of sleep per night.  He denied anhedonia, but reported staying to himself and engaging mostly in solitary activities, such as fishing.  He denied feelings of hopelessness, helplessness, worthlessness, guilt, and irritability.  However, he reported that he does not feel close to others, has trust issues, and at times is hypervigilent.   He reported feeling anxious upon thinking of his time in Vietnam, and that he has flashbacks and nightmares 2 to 3 times per month.  He reported living with his fiancé, her children, and some of her grandchildren, and that he was able to do all activities of daily living independently.  On mental status examination, he was alert and oriented to all spheres.  He had appropriate dress and grooming.  He was cooperative with normal speech, a dysthymic mood, and an affect within normal range and congruent with his mood.  His thought processes were linear and goal-directed.  He did not endorse suicidal or homicidal ideations.  He exhibited distrust with VA, but not of a delusional nature.  His insight and judgment were intact.  On a mini mental status examination, the Veteran scored 30 out of 30 points.  The February 2011 VA examiner assigned the Veteran a GAF score of 55.

On VA examination in May 2013, the Veteran reported having a good relationship with his adult son, whom he saw at least once a month.  He reported having no social life.  He did report some hobbies, including fishing and minor mechanic work, but denied involvement in community activities, noting that he does not like being around groups of people.  He reported having a few friends, whom he sees every 2 to 3 months.  The Veteran noted that before retiring, his PTSD with alcohol abuse resulted in agitated mood on the job, which impacted his ability to get along with co-workers and perform his work duties.  He asserted that he would take up to 4 days of leave per month due to the PTSD symptoms.  The May 2013 VA examiner found that the Veteran presented with PTSD symptoms of depressed mood, anxiety, suspiciousness, avoidance, arousal symptoms, chronic sleep impairment, flattened affect, disturbances of motivation and mood, difficulty establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a worklike setting.  The May 2013 VA examiner also noted symptoms of alcohol dependence, including withdrawal and drinking despite knowledge of health problems.  On mental status examination, he was deeply suspicious of VA, exhibited a labile mood, and used angry speech, but was alert and oriented and had a "laid back" mood.  The May 2013 VA examiner opined that the Veteran's PTSD with alcohol abuse is manifested by symptoms productive of functional impairment comparable to occupational and social impairment with reduced reliability and productivity.  The May 2013 VA examiner assigned the Veteran a GAF score of 53.

The May 2013 VA examiner provided an addendum opinion in June 2013.  The June 2013 VA addendum opinion reiterates that the Veteran's PTSD with alcohol abuse is manifested by symptoms productive of functional impairment comparable to occupational and social impairment with reduced reliability and productivity.  It further notes that the Veteran's PTSD with alcohol abuse symptoms do not preclude employment, and that sedentary work would not significantly impact the Veteran's psychological functioning.  The VA examiner concludes that the Veteran's most significant barrier to employment is his physical health problems.

On VA examination in April 2014, the Veteran reported that he resides with his girlfriend.  He reported enjoying fishing and seeing his grandchildren.  He endorsed having a few friends.  He reported daily intrusive thoughts and anger, depression, and anxiety, but denied an exaggerated startle response.  The April 2014 VA examiner noted that during the interview, the Veteran would sometimes become tangential, and when asked to identify mental health problems, "He struggled to name any mental health problems, admitting he has not had a Vietnam nightmare in 2 years."  The Veteran reported one fight on the job before retiring in 2007, and one episode of domestic violence during his first marriage.  The April 2014 VA examiner noted signs of PTSD symptoms of depressed mood, anxiety, suspiciousness, chronic sleep impairment, flattened affect, disturbances of motivation and mood, and impaired impulse control such as unprovoked irritability with periods of violence.  The April 2014 VA examiner opined that the Veteran's PTSD with alcohol abuse is manifested by symptoms productive of functional impairment comparable to occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The April 2014 VA examiner did not assign the Veteran a GAF score.

The VA treatment records reflect that the Veteran attended both group and individual therapy sessions regularly during the appeal period to address his PTSD and substance abuse symptoms.  During most of 2010, the Veteran had normal mental status examinations, with occasional anxious or dysthymic mood with congruent affect.  The Veteran was consistently noted as fully alert and oriented with normal thought process and no suicidal or homicidal ideations.  The Veteran often reported disturbed sleep and intrusive memories.  He also often reported spending his days fishing.  The Veteran was generally assigned GAF scores between 58 and 60 during 2010, except for in and around September 2010 when the Veteran was struggling with an acute personal stressor and was assigned a GAF score of 55.

In December 2010, the Veteran was admitted for alcohol detoxification for two days.  He had normal mental status examinations during the admission, noting full orientation, calm mood, normal affect, and no suicidal or homicidal ideations.  When asked how he was doing, the Veteran responded that he was feeling "alright."  The Veteran voiced an interest in entering a residential substance abuse program, but later declined an offer to do so, and instead asked to be discharged against medical advice.  During the admission, the Veteran was assigned GAF scores ranging from 45 to 50.  VA treatment records dated shortly after his discharge show a normal mental status with spontaneous interaction, normal thought process, fair insight and judgment, and a GAF score of 60, but also a dysphoric mood, restricted affect, and depressed thought content.

From January to May 2011, the Veteran reported varying levels of alcohol intake.  He reported some difficulties with traumatic memories, but also reported reduced feelings of depression and a belief that he could better handle life stressors.  He denied feelings of hopelessness or helplessness.  He denied suicidal ideations.  During this time, the Veteran was assigned a GAF score of 55.

In May 2011, the Veteran submitted a statement to VA indicating that at times he spends the entire day in his pajamas.  He reported difficulty with authority figures.  He reported isolating himself, experiencing intrusive thoughts and memories of his time in Vietnam, and excessively drinking alcohol to deal with his PTSD symptoms.  He also endorsed sleep disturbances, occasional crying spells, and memory problems.  The Veteran contended that his PTSD with alcohol abuse should be assigned a disability rating of 70 percent.  See Statement in Support of the Claim received in May 2011.

The VA treatment records show that in August 2011, the Veteran exhibited a euthymic mood and reported feeling less emotional.  In September 2011, however, he reported that a recent news story triggered anger and intrusive memories.  On mental status examination, the Veteran was tearful at times with a dysphoric mood, but he interacted in a spontaneous and calm manner, and exhibited good eye contact, logical and goal-directed thought content, and fair judgment and insight with no suicidal or homicidal ideation.  In October 2011, the Veteran reported only mild and sporadic depressive symptoms, and that his most bothersome PTSD symptom was intrusive memories.  He was assigned a GAF score of 60 in August and September 2011, and a score of 55 in October 2011.

From January to June 2012, the Veteran reported frequent intrusive thoughts.  He reported that these intrusive thoughts led to arousal symptoms and avoidance.   He endorsed feelings of hopelessness and helplessness at times, but denied suicidal or homicidal ideations.  He reported sleep disturbance and isolating himself from others.  However, he also reported attending church infrequently, visiting with his son 7 to 8 times per year, and fishing with his brother-in-law often.  In June 2012, the Veteran reported that during his working years he "was like a time bomb" and that his mood would fluctuate from day to day.  From January to June 2012, he was assigned GAF scores from 50 to 55.

From July 2012 to March 2013, the Veteran was assigned GAF scores ranging from 55 to 65.  Although he continued to report sleep disturbances and occasional irritability, he usually presented with a euthymic mood.  He denied feelings of hopelessness or helplessness and suicidal or homicidal ideation, and spoke of his fondness for fishing at several therapy sessions.  In January 2013, the Veteran reported that his sleep had improved with medications, that his nightmares were infrequent, and that he was taking care of his grandchildren, ages 2 and 4.  At one visit his mood and affect were described as "bright," although at another visit his mood and affect were described as "downcast."

In a letter dated September 2012, the Veteran's representative indicated that the Veteran's PTSD with alcohol abuse results in symptoms of frequent intrusive thoughts, sleep impairment, anger issues, difficulty concentrating, hypervigilance, depression, anxiety, and avoidance of crowds and anything that reminds him of Vietnam.  She also reported that the Veteran has been unable to work since 2008 due to his PTSD with alcohol abuse, and contended that his overall level of impairment is most consistent with a rating of 70 percent or 100 percent.  See letter from the Veteran's representative received in October 2012.

VA treatment records reveal that in April 2013, the Veteran reported frustration and anger over an incident in which he felt he was treated unfairly by a police officer.  The Veteran continued to voice frustration over the incident for several months.  At times during this period, he appeared dysphoric, dejected, irritated, and labile.  He also voiced homicidal thoughts on one occasion, but the thoughts were directed at the police officer involved in the April 2013 incident, and were not accompanied by plan or actual intent.  Nevertheless, during this period the Veteran remained fully oriented with good eye contact, appropriate grooming and dress, and without suicidal ideation.  In August 2013 he was noted as pleasant and cooperative with clear and concise speech and good insight and judgment.

In December 2013, the Veteran reported he was taking care of an elderly relative.  He again reported disturbed sleep.  He reported that his average mood was a 6 out of 10, with 0 indicating "feeling down, bad," and 10 indicating "excellent, feeling good."  On mental status examination, he was well dressed and groomed, and fully oriented.   His thought process was coherent without loose association, his speech was clear, and he maintained good eye contact.

In March 2014, the Veteran reported that his sleep and mood continued to fluctuate, and that he was experiencing 1 to 2 nightmares per month and 2 to 3 flashbacks per week.  On mental status examination, his dress and grooming were appropriate, his mood was neutral, his affect was appropriate, his speech was clear and normal, and his thought process and content were normal.  He was fully oriented with fair insight and judgment, and voiced no suicidal or homicidal ideations.  Similarly, in July 2014, the Veteran presented as well dressed and groomed, fully oriented, and normal in thought process and content.

The Board finds that, for the entire appeal period, the Veteran's PTSD with alcohol abuse manifestations most closely approximate symptoms productive of functional impairment comparable to occupational and social impairment with reduced reliability and productivity.  For example, the records show that at times the Veteran has exhibited dysphoric, dejected, irritated, labile, or dysthymic mood and affect.  The Veteran also exhibited suspiciousness at his VA examinations.  In addition, the Veteran reported in May 2011 that he experiences memory difficulties.  Furthermore, the Veteran has consistently reported throughout the appeal period that he experiences sleep disturbances, that he tends to isolate himself, and that he has difficulty establishing and maintaining effective personal relationships.  However, the record also shows that the Veteran has maintained relationships with his girlfriend, her grandchildren, and other relatives and acquaintances.  In fact, the record shows that for a period in early 2013 the Veteran provided care for his girlfriend's two young grandchildren, and for a period in late 2013 he provided care for an elderly relative.  The Veteran was independent in self-care during the entire appeal period, including during his admission for alcohol detoxification in December 2010, and presented as fully alert and oriented at all times.  At no time did the Veteran report suicidal thoughts or plan.  Although he did report homicidal ideation on one occasion, his homicidal thoughts appear to have been directed at a specific individual and were not accompanied by a plan or actual intent.  The Veteran therefore was at no time during the appeal period a danger to himself or others.  In view of the evidence as a whole, the Board concludes that the Veteran's PTSD with alcohol abuse symptomatology most closely approximates the severity contemplated by the 50 percent rating criteria.

The Board notes that both the February 2011 and May 2013 VA examiners opined that the Veteran's PTSD with alcohol abuse manifestations are productive of functional impairment comparable to occupational and social impairment with reduced reliability and productivity.  Thus, both of those VA examiners provided opinions that support the Board's finding that the Veteran's PTSD with alcohol abuse symptomatology most closely approximates the severity contemplated by the 50 percent rating criteria.  The Board further notes that the April 2014 VA examiner opined that the Veteran's PTSD with alcohol abuse manifestations were productive of functional impairment comparable to occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  Thus, the April 2014 VA examiner opined, in essence, that the Veteran's PTSD with alcohol abuse symptomatology most closely approximates the severity contemplated by the 30 percent rating criteria.  Accordingly, this opinion also supports the Board's conclusion that a rating in excess of 50 percent for the Veteran's PTSD with alcohol abuse is not warranted at any time during the appeal period.

The Board further finds that the Veteran is not entitled to a 70 percent rating for his PTSD with alcohol abuse at any time during the appeal period.  The Veteran's PTSD with alcohol abuse has not manifested in symptoms productive of functional impairment comparable to occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  As examples, the evidence does not demonstrate suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; spatial disorientation; or difficulty in adapting to stressful circumstances.  The Board recognizes that in his May 2011 statement, the Veteran indicated that he neglects his personal appearance and hygiene, at times remaining in his pajamas throughout the day.  However, the record is absent for any evidence to support the Veteran's assertion.  Throughout the medical record, the Veteran is noted as being appropriate, though at times casual, in his appearance.  Even if the Veteran's PTSD with alcohol abuse caused him to neglect his appearance and hygiene at times, the record shows that, overall, the Veteran's demonstrated functional impairment most closely approximates the 50 percent rating criteria for the entire appeal period.  Therefore, a rating in excess of 50 percent for the PTSD with alcohol abuse was not warranted at any time during the appeal period.  See 38 C.F.R. § 4.7.

The Board also finds that the Veteran is not entitled to a 100 percent rating for his PTSD with alcohol abuse at any time during the appeal period.  The Veteran's PTSD with alcohol abuse has not manifested in symptoms productive of functional impairment comparable to total occupational and social impairment.  As examples, the evidence does not demonstrate gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; disorientation to time or place; or memory loss for names of close relatives, own occupation or own name.  The Board acknowledges that the April 2014 VA examiner noted the Veteran exhibits impaired impulse control such as unprovoked irritability with period of violence.  However, this notation appears to be in reference to the Veteran's reports of a single incident of domestic violence during his first marriage and a workplace fight sometime during or before 2007.  The record shows that the Veteran's first marriage ended in 1988.  See, e.g., May 2013 VA examination report.  Thus, both the domestic violence incident and the workplace violence incident occurred before the appeal period.  The record pertinent to the appeal period does not show any incident where the Veteran showed impaired impulse control such as unprovoked irritability with a period of violence.  Therefore, the April 2014 VA examiner's finding that the Veteran exhibits impaired impulse control is not supported by the record relevant to the appeal period.

The Board further acknowledges that the Veteran's representative indicated that the Veteran has been unable to work since 2008 due to his PTSD with alcohol abuse.  See representative's letter received in October 2012.  However, in the SSA records the Veteran reported that he could no longer work due to physical complications from a motorcycle accident, and not due to PTSD with alcohol abuse or any other mental disorder.  Indeed, the SSA decision finding the Veteran disabled as of March 2008 makes no mention of the Veteran's PTSD with alcohol abuse.  See SSA Notice of Decision dated November 2009.  The record does not show total occupational and social impairment.  The Veteran was socially appropriate and fully oriented at all healthcare visits.  The Veteran maintained good relationships with his girlfriend, his son, his girlfriend's grandchildren, and other relatives and acquaintances during the appeal period.  Thus, the Board concludes that, overall, the Veteran's demonstrated functional impairment most closely approximate the 50 percent rating criteria for the entire appeal period, and a rating in excess of 50 percent for the PTSD with alcohol abuse is not warranted.  See 38 C.F.R. § 4.7.

The Board recognizes that the Veteran was assigned GAF scores as low as 45, indicating serious to major impairment.  However, the Board notes that the Veteran was assigned his lowest GAF score of 45 during his admission for alcohol detoxification in December 2010, and that shortly after his discharge, the Veteran was assigned a GAF score of 60.  Furthermore, during the appeal period the Veteran was assigned GAF scores as high as 65, indicating only mild symptoms or some difficulty in social, occupational, or school functioning.  Moreover, for most of the appeal period, the Veteran was assigned GAF scores between 55 and 60, indicating moderate symptoms or moderate difficulty in social, occupational, or school functioning, and consistent with the 50 percent rating criteria.  The Board notes that a GAF score is only one component of a Veteran's disability picture.  The Board assigns greater probative value to the medical evidence and clinical findings in the claims file, to include the VA examination reports, which noted the Veteran's reported symptoms.  As explained in detail above, the clinical findings, including the Veteran's reported symptoms, are most consistent with a disability rating of 50 percent.

The Board notes that the Veteran is competent to report symptoms of his PTSD with alcohol abuse, as doing so requires only personal knowledge.  See Layno v. Brown, 6 Vet. App. 465 at 469.  The Veteran is also credible in his belief that he is entitled to a higher rating.  However, the Board concludes that the findings and opinions provided by medical professionals are more probative given the professionals' expertise in evaluating mental disorders.  The Veteran has not been shown to have the requisite training or expertise necessary for application of the schedular rating criteria.  The most probative evidence does not support a finding that a rating in excess of 50 percent is warranted for the Veteran's service-connected PTSD with alcohol abuse at any time during the appeal period.

In light of the above, the Board finds that a disability rating in excess of 50 percent is not warranted for the Veteran's service-connected PTSD with alcohol abuse at any time during the appeal period.  Thus, staged ratings are not appropriate.  See Hart, 21 Vet. App. 505 (2007).  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule is not applicable and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Extraschedular Consideration

The Board has considered referral for extraschedular consideration.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors that would render application of the Schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

An extraschedular rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014); see also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong in Thun, the evidence in this case does not show such an exceptional or unusual disability picture that the available schedular rating for the service-connected PTSD with alcohol abuse is inadequate.  The Veteran did not claim that his disability is exceptional or unusual.  He simply requested a higher rating.  The rating criteria allow for a higher disability rating, but, as detailed above, the Veteran's PTSD with alcohol abuse symptomatology has not been shown to be productive of the level of functional impairment warranted for either a 70 percent or 100 percent rating.  38 C.F.R. § 4.130.  Furthermore, the criteria in 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders, refer to symptoms "such as" those specifically listed.  Therefore, the Board must address and consider symptoms other than those specifically listed, as well as overall level of impairment.  See, e.g., Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16. Vet. App. 436, 442 (2002).  Thus, with respect to any psychiatric symptom that was not specifically listed in the criteria, the symptom is contemplated by the criteria as the criteria expressly allows for consideration of symptoms other than those specifically listed.  The rating criteria are adequate and contemplate the Veteran's PTSD with alcohol abuse symptomatology.  Therefore, referral for extraschedular consideration is not warranted.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Entitlement to a disability rating in excess of 50 percent for PTSD with alcohol abuse is denied.


REMAND

The Board finds that the issue of entitlement to a TDIU must be remanded for additional development before a decision can be made on the merits.  The Veteran submitted a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, and indicated that he worked for Levi Strauss from May 1981 to August 2006.  On the VA Form 21-8940, the Veteran listed the employer's address as "501 Venim Way" in Canton, Mississippi.  The RO sent two requests for information to Levi Strauss and notified the Veteran of the second request for records.  The RO addressed the requests to "501 Venin Way" in Canton, Mississippi.  In July 2014, the Veteran's representative submitted a VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits, listing the employer's address as "501 Denim Way" in Canton, Mississippi.  Thus, the address to which the RO sent the requests does not match either the address provided by the Veteran or that provided by the representative.  The Board acknowledges that the claims file contains no returned mail to indicate that the RO's requests failed to reach their intended destination.  However, given that there is a likelihood that the RO sent those requests to an incorrect address, the Board finds that a remand is warranted so the employer's address may be clarified, and so that further efforts can be made to contact the employer.

The Board further notes that in the Veteran was provided a notice letter in August 2013 informing him of the criteria for establishing a TDIU. See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  Although the letter contained the correct criteria for establishing a TDIU on a schedular basis under 38 C.F.R. § 4.16(a), it contained the incorrect criteria for establishing a TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b).  Specifically, the letter indicated that to establish a TDIU on an extraschedular basis, the Veteran must show that his service-connected disability or disabilities presented such an exceptional or unusual disability picture, due to factors such as marked interference with employment or frequent periods of hospitalization, that application of the regular schedular standards was impractical.  In this regard, the letter incorrectly contained the criteria to establish an extraschedular rating under 38 C.F.R. § 3.321(b)(1), rather than the criteria to establish a TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b).  Thus, on remand, the RO should send to the Veteran another notice letter that explains how to establish a TDIU on an extraschedular basis, pursuant to 38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following action:

1.  Furnish the Veteran and his representative a notification letter explaining the criteria for establishing a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU) on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b).  The letter should include a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, so that the Veteran may again identify any past and current employers and their addresses.

2.  Contact Levi Strauss and any other employer identified by the Veteran.  Request that each employer return a completed VA Form 21-4192, Request for Employment Information in Connection with a Claim for Disability Benefits, regarding the Veteran's employment.  Ensure that the requests are sent to the correct addresses.

3.  Undertake any development deemed warranted in light of any responses to the above requests for employment information, to include obtaining any necessary VA examinations and opinions.

4.  After completion of the above, review the expanded record, including the evidence entered since the Statement of the Case, and determine whether a TDIU may be granted, to include, if warranted, referral of the matter of whether TDIU should be awarded on an extraschedular basis, pursuant to 38 C.F.R. § 4.16(b), to the Director of the Compensation and Pension Service.  If the benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


